DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 1/18/22 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second channels having cross sectional profiles in a section perpendicular to the cable bore axis and the transition point must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include:
Regarding claim 1, line 19, “the form of” provides a lack of proper antecedent basis.
Regarding claim 1, lines 20 and 21, the applicant recites “cross sectional profiles in a section perpendicular to the cable core axis” this limitation reads awkwardly. It is unclear what “section” the applicant is referring. Appropriate clarification is required.
1 recites the limitation "the opening" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second curved section" in lines 23 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Regarding 8, line 1 recites “a running element”, it is unclear to the examiner if this is the same as the running element previously claimed in claim 1.  Appropriate clarification is required.
Regarding 8, line 1 recites “an anti-fall device”, it is unclear to the examiner if this is the same as the anti-fall device previously claimed in claim 1.  Appropriate clarification is required.
Regarding claim 8 it is unclear what is positively required from claim 1. Claim 8 recites “for an anti-fall device” and not “the cable system of the anti-fall device” as recited in claim 1.  Appropriate clarification is required. 
Claim 8 recites the limitation "the running element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the running element as recited in line 1 of claim 8? It should be further noted that claim 8 appears to  merely be narrowing claim limitations that may not be positively recited.  It is not clear what is positively required in this claim or not. Appropriate clarification is required.   

Regarding claim 8, the applicant’s recitation of the angular position of the longitudinal split is unclear and not understood. How does the longitudinal slit lie between 90°and 180° with respect to the retainer being positioned at 0° about the cable bore axis?  Appropriate clarification is required.

Claim 9 recites the limitation "the cable guide" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the first or second cable guide?  Appropriate clarification is required.
Claim 9 recites the limitation "the opening" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second curved section" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the cross-section profile the second guide”... in the final line, it is unclear if this is ‘for’ the second guide or ‘of the second guide’ or whether ‘the cross-section profile the second guide’ is a new term lacking antecedence, etc.  Please clarify.
Regarding claim 10 it is unclear how the connection piece is connected to the console between a rest position and a direction of rotation.  It is unclear to the examiner how a position and a direction are points of reference for an exact connection.  It is unclear if the rest position is in reference to the connecting piece or console?   Also, “the direction of rotation of the cable retainer” in the final 2 lines lacks antecedence since “a direction of rotation” as introduced earlier in the claim is referring to a direction of rotation between the connecting piece and the console, not the cable retainer.  Appropriate clarification is required.
Regarding claim 11 it is unclear how the connection piece is connected to the console between a rest position and a direction of rotation.  It is unclear to the examiner 
Regarding claim 11, similar clarity issues persist that are similar to those already discussed for claim 1 above, they will not be repeated for brevity but must be addressed.

Dependent claims not directly named are rejected for being dependent on a rejected claim. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noles (5979599).  Noles discloses a running element 40, 

a cable retainer comprising a cable guide 21, and a connecting piece 23, the cable guide having a cable bore having a cable bore axis, the connecting piece 23, connects the console 20, with the cable guide 21, 
wherein the running element is adapted for running along a cable 31, and passing over the cable guide, as best seen in Figure 2,
wherein the connecting piece 23, in an area adapted to contact with the running element has a curved section offset from and parallel to the cable bore axis, 
    PNG
    media_image1.png
    376
    645
    media_image1.png
    Greyscale

wherein the running element 40, comprises a retainer 55, adapted for retaining a carabiner and first and second jaws adapted for encircling and allowing passage 
    PNG
    media_image2.png
    324
    621
    media_image2.png
    Greyscale
 
wherein the first and second jaws have ends defining between them a longitudinal slit through which the curved section of the connecting piece 23, can pass, with a first longitudinal slit edge on the first jaw end and a second longitudinal slit edge on the second jaw end,
  
    PNG
    media_image3.png
    299
    584
    media_image3.png
    Greyscale

wherein the cable guide 21, exhibits a first guide for the running element first slit edge and a second guide for the running element second slit edge,  


    PNG
    media_image4.png
    323
    628
    media_image4.png
    Greyscale

wherein said first guide is in the form of a first channel (V-shaped), and the second guide is in the form of a second channel (U-shaped), as best seen in the marked-up figure above, said first and second channels having cross sectional profiles in a section perpendicular to the cable bore axis, wherein the cable guide 21 has, adjacent a transition point to the connecting piece 23 curved section, and facing away from the opening of the first channel, a cam, which together with the second curved section of the connecting piece  forms the second guide, 
    PNG
    media_image5.png
    369
    713
    media_image5.png
    Greyscale
 
 and wherein the cross-section profile of the first guide is different from the cross-section profile the second guide.

a cable retainer comprising a cable guide 21, and a connecting piece 23, the connecting piece connecting the console with the cable guide the connecting piece having a first side and a second side, as best seen in Figure 2, 
wherein a first channel is formed on the first side of the connecting piece by a curved section, as best seen in the marked-up figure above, in the connecting piece adjacent the cable guide, 
wherein a second channel is formed on the second side of the connecting piece opposite the first side, between the curved section and the cable guide, 
    PNG
    media_image6.png
    340
    634
    media_image6.png
    Greyscale

wherein said first and second channels form first and second guides adapted for guiding a running element 40, 3Application No: 16/615,515Attorney Docket No.: 4091.044 Amendment B Response to Final Office Action dated 09/20/2021 
wherein the cable guide 21 has, adjacent a transition point to the connecting piece curved section, and facing away from the opening of the first channel, a cam, which together with the second curved section of the connecting piece 23 forms the second guide, and

    PNG
    media_image7.png
    298
    640
    media_image7.png
    Greyscale


wherein the cross-section profile of the first guide (V-shaped) is different from the cross-section profile the second guide (U-shaped).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noles (5979599) in view of Mahr (20110024230). Noles as advanced above fails to disclose the connecting piece being connected to the console rotatably between a rest position and a direction of rotation.  Mahr teaches the utility of wherein the connecting piece, is connected to the console 12, rotatably between a rest position and a direction of rotation, and wherein the curved section, of the connecting piece bulges in the direction of rotation of the cable retainer 16.

    PNG
    media_image8.png
    616
    681
    media_image8.png
    Greyscale
  The use of a connecting piece being rotatably connected to a console is used in the art to allow for continued movement of the running element regardless of the directional force applied by a load.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection between the connecting piece and console of Noles with a hinged connection as taught by Mahr so as to allow for continued movement of the running element regardless of the directional force applied by a load.  

Allowable Subject Matter
Claim 8 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 8 of the remarks.  The applicant states that the Noles reference does not show a rotatable connection piece.  The examiner acknowledges that the connection piece of Noles is static, however as advanced above it is the Noles in view of  the Mahr reference which teaches the limitation of a connection piece being rotatably connected.  The applicant states that the Noles reference does not disclose a cam structure, however the examiner would like to note that the cam of Noles is best seen in the marked-up figure above.  In response to the applicants list of the structure which is believe to not be disclose by Noles the examiner would like to draw the applicant attention to the rejection as advanced above which provides detailed marked-up figures to clarify the examiner interpretation of the Noles reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634